  Case 2:20-cv-00067-TS Document 63 Filed 05/04/21 PageID.1064 Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

 FREEDOM HOLDING CORP., a Nevada
 Corporation f/k/a BMB MUNAI, INC.; and
 FFIN SECURITIES, INC., a Nevada                        MEMORANDUM DECISION AND
 Corporation,                                           ORDER
                          Plaintiffs,

 v.
                                                       Case No. 2:20-CV-67 TS
 ESTATE OF TOLEUSH TOLMAKOV, et
 al.,                                                  District Judge Ted Stewart
                          Defendants.


          This matter is before the Court on Plaintiffs’ request for interpleader and declaratory

judgment. For the reasons discussed below, the Court declines to exercise jurisdiction over this

action.

                                         I. BACKGROUND

          This case concerns the estate of Toleush Tomakov and, more specifically, the disposition

of assets belonging to the decedent that are held by Defendants. In this action, Defendants seek

to interplead the contested assets into the registry of the Court and obtain declaratory relief.

After this action was filed, a Utah state court in a previously filed probate action (the “probate

action”) ordered Plaintiffs to deposit the disputed assets into the registry of the state court. In a

separate action, Plaintiffs purported to remove the probate action to this Court, but that case has

since been remanded to state court. Thus, there are two cases—one before this Court and the

other in state court—concerning the disputed assets.




                                                   1
  Case 2:20-cv-00067-TS Document 63 Filed 05/04/21 PageID.1065 Page 2 of 5




                                          II. DISCUSSION

        Plaintiffs seek to interplead the disputed assets and declaratory relief. The Declaratory

Judgment Act provides that “[i]n a case of actual controversy within its jurisdiction . . . any

court of the United States, upon the filing of an appropriate pleading, may declare the rights and

other legal relations of any interested party seeking such declaration, whether or not further relief

is or could be sought.” 1 The Declaratory Judgment Act is “an authorization, not a command.” 2

It gives “the federal courts competence to make a declaration of rights,” but does “not impose a

duty to do so.” 3 The Supreme Court in Brillhart stated:

        Ordinarily it would be uneconomical as well as vexatious for a federal court to
        proceed in a declaratory judgment suit where another suit is pending in a state court
        presenting the same issues, not governed by federal law, between the same parties.
        Gratuitous interference with the orderly and comprehensive disposition of a state
        court litigation should be avoided. 4

Courts apply the Brillhart abstention doctrine to both interpleader actions and requests for

declaratory relief. 5

        The Tenth Circuit has identified five factors the Court should consider when deciding

whether to hear this action:


        1
            28 U.S.C. § 2201(a).
        2
            Pub. Affairs Assocs., Inc. v. Rickover, 369 U.S. 111, 112 (1962).
        3
            Id.
        4
            Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491, 494 (1942)
        5
          United States v. City of Las Cruces, 289 F.3d 1170, 1181 (10th Cir. 2002) (“If the
plaintiff only requests a declaration of its rights, not coercive relief, the suit is a declaratory
judgment action for purposes of determining whether the district court has broad discretion under
Brillhart to refuse to entertain the suit.”); see also Nat’l Union Fire Ins. Co. of Pittsburgh, Pa. v.
Karp, 108 F.3d 17, 21 (2d Cir. 1997); NYLife Distribs., Inc. v. Adherence Grp., Inc., 72 F.3d
371, 382 (3d Cir. 1995). While Defendants have asserted a claim for coercive relief, they have
stated their intention to withdraw their counterclaim. Docket No. 54, at 4.


                                                   2
  Case 2:20-cv-00067-TS Document 63 Filed 05/04/21 PageID.1066 Page 3 of 5




       [1] whether a declaratory action would settle the controversy; [2] whether it would
       serve a useful purpose in clarifying the legal relations at issue; [3] whether the
       declaratory remedy is being used merely for the purpose of “procedural fencing” or
       “to provide an arena for a race to res judicata”; [4] whether use of a declaratory
       action would increase friction between our federal and state courts and improperly
       encroach upon state jurisdiction; and [5] whether there is an alternative remedy
       which is better or more effective. 6

A.     SETTLE THE CONTROVERSY AND CLARIFY THE LEGAL RELATIONS

       “[T]he inquiry into whether the declaratory judgment settles a controversy and clarifies

the legal relationships at issue is designed to shed light on the overall question of whether the

controversy would be better settled in state court.” 7 “A federal court generally should not

entertain a declaratory judgment action over which it has jurisdiction if the same fact-dependent

issues are likely to be decided in another pending proceeding.” 8

       The only issue here is the ownership of the disputed assets. That issue is currently being

litigated in the probate action. Plaintiffs admit that the probate action involves the same claims

and the same parties with identical questions of law and fact. 9 There is no reason those questions

cannot be decided by the state court. As a result, continuation of this “action will serve no useful

purpose.” 10


       6
          State Farm Fire & Cas. Co. v. Mhoon, 31 F.3d 979, 983 (10th Cir. 1994) (quoting
Allstate Ins. Co. v. Green, 825 F.2d 1061, 1063 (6th Cir. 1987)).
       7
           City of Las Cruces, 289 F.3d at 1187.
       8
          Kunkel v. Cont’l Cas. Co., 866 F.2d 1269, 1276 (10th Cir. 1989); see also Brillhart, 316
U.S. at 495; Mid-Continent Cas. Co. v. Vill. at Deer Creek Homeowners Ass’n, Inc., 685 F.3d
977, 982 n.3 (10th Cir. 2012) (stating that a district court should decline to exercise jurisdiction
if “the state court action would necessarily resolve the issues in the declaratory judgment
action”).
       9
           Docket No. 51, at 4–5.
       10
          ARW Expl. Corp. v. Aguirre, 947 F.2d 450, 454 (10th Cir. 1991) (quoting Franklin Life
Ins. Co. v. Johnson, 157 F.2d 653, 657 (10th Cir. 1946)).


                                                   3
     Case 2:20-cv-00067-TS Document 63 Filed 05/04/21 PageID.1067 Page 4 of 5




B.       PROCEDURAL FENCING AND RACE TO RES JUDICATA

         “A district court may choose to avoid a declaratory judgment action because the plaintiff

is using the action for procedural fencing.” 11 With the ongoing probate action, there is a risk that

Plaintiffs are attempting to use this action for procedural fencing. This action was filed long

after the probate action was filed. The state court has now ordered Plaintiffs to deposit the

disputed assets into the state court registry, obviating the need for this action.

C.       INCREASED FRICTION BETWEEN FEDERAL AND STATE COURTS OR
         ENCROACH UPON STATE JURISDICTION

         The Tenth Circuit has noted that state courts are generally “better situated” to resolve

actions involving matters of state law. 12 Here, the state court is better situated to resolve matters

of probate. 13 Moreover, this action “carries the danger of grave interference with the state

proceedings.” 14 If this Court were to grant Plaintiffs’ requested relief, it would interfere with the

probate court’s order regarding the disputed assets. 15 “The likelihood of such interference is

another justification for the refusal of jurisdiction.” 16




         11
          St. Paul Fire & Marine Ins. Co. v. Runyon, 53 F.3d 1167, 1170 (10th Cir. 1995)
(affirming dismissal where the insurer filed a declaratory judgment action one day before the
insured promised to file a state court action).
         12
              Mid-Continent, 685 F.3d at 986.
         13
          Marshall v. Marshall, 547 U.S. 293, 311–12 (2006) (explaining that “the probate
exception reserves to state probate courts the probate or annulment of a will and the
administration of a decedent’s estate; it also precludes federal courts from endeavoring to
dispose of property that is in the custody of a state probate court”).
         14
              City of Las Cruces, 289 F.3d at 1190–91.
         15
           Marshall, 547 U.S. at 311 (stating that “when one court is exercising in rem
jurisdiction over a res, a second court will not assume in rem jurisdiction over the same res”)
         16
              City of Las Cruces, 289 F.3d at 1191.


                                                      4
  Case 2:20-cv-00067-TS Document 63 Filed 05/04/21 PageID.1068 Page 5 of 5




D.     ALTERNATIVE REMEDY

       Finally, the Court considers whether there is an alternative remedy that is better or more

effective. This factor requires the court to determine whether the state court is “simply better

situated to provide complete relief to all parties involved in the . . . dispute.” 17 Given the

advanced nature of the state probate action and the recent order in that case concerning the

disputed assets, it appears that “[t]he state proceedings would produce a ‘more comprehensive

and cohesive’ remedy, because the rights of all, including the parties to the federal action, would

be decided.” 18 For these reasons, the Court will abstain.

                                         III. CONCLUSION

       It is therefore

       ORDERED that the Court declines to exercise jurisdiction over this action. This action is

dismissed without prejudice.

       DATED this 4th day of May, 2021.

                                               BY THE COURT:



                                               Ted Stewart
                                               United States District Judge




       17
            Mid-Continent, 685 F.3d at 986.
       18
            City of Las Cruces, 289 F.3d at 1191.


                                                    5
